Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan O’Connor on 02/10/2021
The application has been amended as follows: 
	In claim 1, line 16, replace “0.1 microns” with --0.5 microns--

	Cancel claim 17.

	In claim 21, line 18, replace “0.1 microns” with --0.5 microns--

	
	Cancel claim 33.

	In claim 34, line 1, amend “claim 33” to --claim 21--


Claims 1, 4-5, 9-11, 13-15, 17-21, 28-29, 32, and 34 are allowable. The restriction requirement between the claimed species, as set forth in the Office action mailed on 05/25/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/25/2020 is being fully withdrawn.  Claims 2-3, 6-8, 22-26 directed to different species of liquid additives are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-11, 13-15, 18-26, 28-29, 31-32, and 34 are allowable over the closest prior art of record.  The closest prior art of record teaches a microphase-separated polyurethane segmented copolymer.  The prior art of record fails to teach or suggest a separation length scale of 0.5 to about 100 microns wherein the copolymer comprises a segmented polyurethane comprising an isocyanate species, a polyol or polyamine chain extender, a first fluoropolymer soft segment, a segment polyester or polyether soft segment and wherein a liquid additive is at least 60% selectively disposed in said first or second soft segment.  As taught by Petrovic the separation length scale of microphase separated urethanes ranges from 10 to about 100 nanometers (0.1 microns, cited by applicants).  Petrovic discloses that the two soft segments comprising a fluoropolymer and a non-fluoropolymer (same as Wang) only separate at an intermediate level after emulsion and the length scale ranges from 5-100 nm.  This sits outside of the claimed range of 0.5 to 100 microns
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763